Mr. Justice Aldrey
delivered the opinion of the court.
The appellant was charged with a violation of subdivisions (a) and (d) of section 12 of the Automobiles Act in that on a certain date at 9 p. m., on the Patillas road, he was driving a Hudson automobile without taking the necessary precautions and without taking into account the width and condition of the road and the traffic thereon, and in failing to keep to the right and dim its head-lights, thereby causing a collision with a Ford automobile and damaging it. He was tried and convicted and then brought the present appeal, alleging that the court below erred in overruling a motion to strike from the information the words “without dimming the liead-lights, thereby causing a collision with the Ford car No. 5296 and damaging it.” He alleged error also in the weighing of the evidence.
As regards the first assignment it is sufficient to say that even-if the words in question should have been stricken out, the error committed would not be material, because it was not shown that the defendant was prejudiced thereby.
According to the testimony of the complaining witness, who was driving the Ford car, the Hudson was coming in the opposite direction on a broad stretch of road with glaring lights, and the Ford car dimmed its lights as is the custom with drivers; but as the Hudson did not dim its lights, the Ford drove well to the right and stopped with the lights out, its driver putting out his left hand as a signal to another Ford car coming behind to stop, as it did, and then the Hudson car struck the Ford car on the left side. Defendant’s evidence tended to show that the Pludson dimmed its lights; that the second Ford tried to pass the one in front, and that at that moment the collision took place with the first, because the two cars blocked the road, and that the first Ford did not stop.
The conflict in the evidence was decided by the court below against defendant, and the testimony of the complaining *72witness was not affected by the fact that the Hudson could have passed without colliding if the Ford had stopped well to its right and with its lights out, because if the Hudson, iu spite of those facts, collided with the Ford while being able to pass, it was because it wras not being driven on the right side of the road, but in the middle, or rather on the left side, since the collision occurred with a car that had stopped well to its right in the opposite direction.
The judgment appealed from must be affirmed.
Mr. Justice Hutchison took no part in the decision of this case.